Citation Nr: 1027213	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from September 1976 to September 
1996.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing before the undersigned Veterans Law Judge was held in 
May 2010.  The hearing transcript has been associated with the 
claims file.

The issues of service connection for a low back disorder, having 
been opened herein, and sleep apnea are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection for a low back disorder was 
previously denied by the RO in December 1996.  Evidence presented 
since December 1996 relates to an unestablished fact necessary to 
substantiate the claim of service connection.

2.  The Veteran withdrew his appeal of service connection for 
hearing loss on May 13, 2010.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim for 
service connection for a low back disorder has been presented.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2009).

2.  The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of service connection for 
hearing loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Disorder

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

As the issue of whether new and material evidence has been 
submitted has been resolved in Veteran's favor, any error in 
notice required by Kent is harmless error, and as the underlying 
claim for service connection has been remanded, analysis of 
whether VA has satisfied its other duties to duties to notify and 
assist is not in order. 

New and Material

A claim of service connection for a low back disorder was denied 
in a December 1996 rating decision.  That decision is final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In December 1996, service connection was denied because, although 
there was in-service treatment for the back, "a chronic low back 
condition was not shown on physical examination at the time of 
separation from service."  Evidence considered at the time of 
the previous decision included service treatment and examination 
records.   

Evidence received in conjunction with the application to reopen 
includes medical records reflecting assessments of lumbar 
spondylosis with multilevel disc disease and lumbar strain.  See 
April 2009 magnetic resonance imaging (MRI) report; August 2008 
VA examination record.  It also includes statements and testimony 
from the Veteran reporting continuity of symptomatology since a 
low back injury in 1983.  The Veteran is competent to report that 
he has had low back problems since service, and the Board finds 
this evidence both new and material in that it was previously 
unseen, it relates to unestablished facts necessary to 
substantiate the claim; that is, the existence of a chronic low 
back disorder and a link to service, and it raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the claim 
is reopened, and, to this extent only, the appeal is granted.  As 
will be discussed in the Remand portion of this decision, further 
development is required prior to the Board's adjudication of the 
merits of the Veteran's appeal.

Hearing Loss

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At his May 2010 Travel Board hearing, the Veteran withdrew his 
appeal with respect to the issue of entitlement to service 
connection for hearing loss.  That withdrawal was reduced to 
writing in the hearing transcript.

Hence, there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue and it must be 
dismissed.


ORDER

New and material evidence has been received; the claim for 
service connection for a low back disorder is reopened and, to 
that extent only, the appeal is granted.

The appeal with respect to the issues of entitlement to service 
connection for hearing loss is dismissed.  


REMAND

Further development is needed on the claim of service connection 
for a low back disorder.  During his Board hearing, the Veteran 
testified that he received treatment for his low back disorder in 
2000 while he was working in West Point, New York.  These records 
are not currently associated with the file.  It is unclear 
whether these treatment records are from a private medical 
facility or a federal (i.e. Army) medical facility.  As these 
records are potentially relevant and may be from a federal 
facility, the matter must be remanded so further information can 
be obtained and the records can be requested.  Additionally, an 
addendum opinion should be obtained from the 2008 VA examiner in 
light of the subsequently obtained MRI findings of spondylosis 
with disc disease:  specifically, the examiner should address 
whether the spondylosis with disc disease onset in or is causally 
related to service.  

Further development is also needed on the claim of service 
connection for sleep apnea.  The evidence documents that the 
Veteran is currently diagnosed with sleep apnea.  It also 
documents the Veteran's history of having symptoms suggestive of 
sleep apnea (e.g. snoring and fatigue) during and since service.  
The Veteran is competent to report that he had fatigue and that 
he was told he snored during and since service until he began 
receiving treatment for his sleep apnea.  See 38 C.F.R. 
§ 3.159(a)(2); Layno, 6 Vet. App. at 471.  Based on this 
competent history and the evidence of a current diagnosis, a VA 
examination should be conducted and an opinion obtained to 
determine if the Veteran's sleep apnea onset in or is causally 
related to service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and to identify all 
medical care providers who treated him for 
his low back disorder since 2000.  Request 
all reported records.  

2.  After completion of the foregoing, 
return the claims file to the examiner who 
conducted the 2008 VA spine examination 
(or, if unavailable, to another appropriate 
VA reviewer) in order to review the claims 
folder.  In an addendum, the reviewer 
should provide an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's lumbar spondylosis with disc 
disease onset in service or is causally 
related to service.  A rationale for any 
opinion expressed is requested, 
preferably with discussion of the in-
service treatment in 1983 and 1991.  The 
Veteran may be re-examined if this is 
deemed necessary.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his sleep apnea.  The claims 
file should be made available to the 
examiner for review and such review should 
be acknowledged.  The examiner should state 
whether it is at least as likely as not 
that the Veteran's sleep apnea onset in 
service or is causally related to service.  
A rationale for any opinion expressed 
should be provided.  

4.  Thereafter, readjudicate the claims of 
service connection.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


